DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/30/2020 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 	The examiner attempted to contact the Applicant Representative Charles Gray on 12/23/2021 and 12/27/2021 at (303) 571-4000 regarding the suggestion of amendment claims 1 and 10-11 in order to advance the Application for condition of allowance, but have to leave voice messages. Therefore, None Final rejection is issued.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2020/0187008 A1) in view of  Wang et al. US 2016/0286468 A1).
 	Regarding claims 1, 10 and 11. Ding teaches a method implemented at a network device for identifying a type of a wireless hotspot, comprising:
 in response to receiving a type determination request for a first wireless hotspot, obtaining  information of the first wireless hotspot, wherein the type determination request is configured to request that a type of the first wireless hotspot be provided (Paragraphs [0007], [0013], [0066-0068]  teach the terminal sending probe request for wi-fi hotspot, wherein the type of hotspots is an SSID “ABC123” and terminal connected to the wifi hotspot).
in response to locating a second wireless hotspot which is identical or similar to the first wireless hotspot, identifying the type of the first wireless hotspot as an open wireless hotspot with authentication required (Paragraphs  [0086], [0091-0095], [0124] teach locating hotspot and authentication).
Ding is silent on
searching for a second wireless hotspot which is identical or similar to the first wireless hotspot based on the information of the first wireless hotspot and information of multiple second wireless hotspots in a preset set of hotspots, wherein a type of the second wireless hotspot is an open wireless hotspot with authentication required; and
In an analogous art, Wang teaches
searching for a second wireless hotspot which is identical or similar to the first wireless hotspot based on the information of the first wireless hotspot and information of 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ding with Wang’s system such that receiving a type determination request for a first wireless hotspot, obtaining  information of the first wireless hotspot, wherein the type determination request is configured to request that a type of the first wireless hotspot, searching for a second wireless hotspot which is identical or similar to the first wireless hotspot and wherein a type of the second wireless hotspot is an open wireless hotspot with authentication in order to provide the secure connection and saving cost for the user of the mobile device. 

 	Regarding claim 2. Ding and Wang teach the method according to claim 1,  Ding teaches wherein the type determination request comes from a terminal, and wherein the type determination request comprises an identifier of the first wireless hotspot scanned by the terminal; the method further comprising:
 in response to the type of the first wireless hotspot being identified as an open wireless hotspot with authentication required, feeding identification information of the first wireless hotspot and a tag corresponding to the identification information back to the terminal, wherein the tag is configured to indicate that the type of the first wireless 

 	Regarding claim 3. Ding and Wang teach the method according to claim 1, Ding teaches before obtaining the information of the first wireless hotspot, the method further comprising: 
obtaining connection data from a terminal which is generated based on a connection operation on the second wireless hotspot by the terminal (Paragraph [0077]); and 
in response to the connection data indicating that authentication is required to connect to the second wireless hotspot, identifying the type of the second wireless hotspot as the open wireless hotspot with authentication required (Paragraphs [0086], [0091-0095], [0124]), and adding the second wireless hotspot into the set of hotspots (Paragraph [0065]).

 	Regarding claim 4. Ding and Wang teach the method according to claim 1, wherein the information of the first wireless hotspot comprises at least one of:
 	an identifier of the first wireless hotspot;
 	location information of the first wireless hotspot;
 	a provider source field of the first wireless hotspot;
 	and the information of the second wireless hotspot comprises at least one of:
 	an identifier of the second wireless hotspot;


 	a provider source field of the second wireless hotspot (Paragraphs [0060], [0066-0068]).

 	Regarding claim 5. Ding and Wang teach the method according to claim 4, Wang teaches wherein the second wireless hotspot similar to the first wireless hotspot comprises:
 	a second wireless hotspot with an identifier identical to that of the first wireless hotspot and with a provider source field similar to that of the first wireless hotspot;
 	a second wireless hotspot with an identifier identical to that of the first wireless hotspot and with location information indicating that the second wireless hotspot is in a same area as the first wireless hotspot; or
 	a second wireless hotspot with an identifier similar to that of the first wireless hotspot and with location information indicating that the second wireless hotspot is in a same area as the first wireless hotspot (Paragraphs [0010], [0058], [0060], [0063-0064]).

 	Regarding claim 7. Ding and Wang teach the method according to claim 5, Wang teaches wherein the second wireless hotspot with an identifier similar to that of the first wireless hotspot comprises: 
 	an Edit Distance between the identifier of the first wireless hotspot and the identifier of the second wireless hotspot is below a preset similarity threshold (Paragraphs [0047], [0078]).

 	in response to the connection data indicating that authentication is required to connect to the second wireless hotspot and connection time indicated by the connection data being below a preset time threshold, identifying the type of the second wireless hotspot as an open wireless hotspot with authentication required, and adding the second wireless hotspot into the set of hotspots (Paragraphs [0062-0063], [0065).

 	Regarding claim 9. The method according to claim 1, Ding teaches wherein after identifying the type of the first wireless hotspot as an open wireless hotspot with authentication required, the method further comprising:
 	in response to obtaining connection data from a terminal which is generated based on a connection operation on the first wireless hotspot by the terminal, updating the type of the first wireless hotspot, wherein the connection data is configured to indicate that a password is required to connect to the first wireless hotspot, or that authentication is required to connect to the first wireless hotspot, or that it is allowed to connect to the first wireless hotspot directly, wherein the type of the first wireless hotspot comprises an encrypted wireless hotspot with a password required, an open wireless hotspot with authentication required, or an open wireless hotspot without authentication required (Paragraphs [0008], [0022], [0029], [0095]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2020/0187008 A1) in view of  Wang et al. US 2016/0286468 A1) and further view of Yurchenko et al. (US 2016/0055230 A1).
 	Regarding claim 6. Ding and Wang teach the method according to claim 5, but is silent on wherein the location information comprises a hash code of a geographic location, and wherein the location information indicating that the second wireless hotspot is in the same area as the first wireless hotspot comprises:
 	the hash code of the geographic location of the first wireless hotspot having an area field identical to that of the second wireless hotspot.

	wherein the location information comprises a hash code of a geographic location, and wherein the location information indicating that the second wireless hotspot is in the same area as the first wireless hotspot comprises:
 	the hash code of the geographic location of the first wireless hotspot having an area field identical to that of the second wireless hotspot (Paragraph [0092-0093] teach hash code assigned to node serving hot spot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ding, Wang with Yurchenko’s system such that the hash code of the geographic location of the first wireless hotspot having an area field identical to that of the second wireless hotspot in order to avoiding interference of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641